The amended declaration herein alleges that the defendant's "automobile was being run and operated by its agent and servant in and upon the streets * * * with the permission of and by the authority of said defandant; * * * that while said plaintiff was riding on a motorcycle and proceeding with due care * * * said defendant's automobile being so *Page 462 
run and operated by its agent and servant and at a time and place and with the permission and authority of the defendant as aforesaid, and within the scope of his authority as such agent and servant * * * so carelessly and negligently run, drove and operated said automobile, * * * that same violently came in contact with and did strike against with great force and violence, the leg, foot and ankle of plaintiff," etc.
In the absence of controlling statutes the principles of the common law in force in this State are applicable to the operation of vehicles on public highways.
The automobile or motor vehicle is an instrumentality of service whose weight, speed and mechanism make it peculiarly dangerous when in operation on public highways.
Among the principles of the common law that are designed to conserve the public safety, are those that require the exercise of due care in the use on the public highways of instrumentalities that are peculiarly dangerous in their operation, and impose upon the owner of such an instrumentality liability to persons for injuries to them proximately caused by the negligent use of the instrumentality upon the public highways by any one who has the authority or permission of the owner to use or operate it. These principles are applicable to the use of any instrumentality that may be produced by human skill which materially increases the hazards of travel upon the public highways; and the liability of the owner is not limited to the negligence of an employee of the owner while acting within the scope of his employment, but extends to the negligence of any one who uses such instrumentality upon the public highways with the authority or permission of the owner. *Page 463 
The amended declaration is manifestly drawn on this theory, and the charges of the court comport with this view of the issues and the evidence in the case.
The principles of the common law when applicable, have the force of law, particularly where, as here, the common law of England is by statute expressly incorporated into the laws of the State. A statute may be merely declaratory of the principles of the common law.
The application of the principles of the common law to this case is not contrary to, but is consistent with, statutory regulations of the use of motor vehicles on the public highways in this State.